Citation Nr: 0609099	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-11 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to an increased initial schedular evaluation for 
post traumatic stress disorder (PTSD) during the period 
February 22, 2001 through July 8, 2003.


REPRESENTATION

Appellant represented by:	Atlantic County Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1968 to 
October 1970.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, in June 2002, which granted service connection 
for PTSD and assigned a 30 percent rating, effective February 
22, 2001.  In May 2003, the veteran's rating was increased to 
50 percent, effective February 22, 2001.  A September 2005 
rating decision ultimately assigned a 100 percent evaluation, 
effective July 9, 2003.  

When the case was previously before the Board, the Board 
remanded the issue of PTSD for additional development.  That 
development has been completed to the extent possible.  The 
case has since been returned to the Board for further 
consideration of the veteran's appeal.

The Board observes that the RO's September 2005 rating 
decision assigned the maximum 100 percent rating for the 
service-connected PTSD.  Thus, the claim for an increased 
current rating has been resolved and, therefore, is no longer 
before the Board.  See, e.g., Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  However, the effective date of July 
9, 2003 is more recent than the February 22, 2002 date of 
claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of an increased rating for the 
service-connected PTSD from February 22, 2001 through July 8, 
2003 remains in appellate status.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence reflects that during the 
period February 22, 2001 through July 8, 2003, the veteran's 
PTSD was manifest by symptoms including anxiety, chronic 
sleep impairment, irritability, anger, and intrusive 
thoughts, with a GAF score of 55.

3.  The preponderance of the evidence is against a finding 
that, during the period February 22, 2001 through July 8, 
2003, the veteran's PTSD was manifest by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
veteran's service-connected PTSD from February 22, 2001 
through July 8, 2003 are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R.§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.

Here, in an April 2004 letter, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claim for an increased rating for the period 
in question, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
further evidence that pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a May 2003 Statement of the Case 
(SOC), a September 2003 Supplemental Statement of the Case 
(SSOC), the Board's April 2004 Remand, a September 2005 
rating decision, and a September 2005 SSOC.  These documents 
provided him with notice of the law and governing 
regulations, to include the criteria for establishing a 
higher evaluation, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already provided to VA or obtained by VA 
on the veteran's behalf.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify, 
and no prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, service personnel records, 
and post-service medical records and examination reports. 

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for an increased rating during 
the period in question, any question as to an appropriate 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims).




Factual Background

Service connection for PTSD was established by a June 2002 
rating decision, effective February 22, 2001.  

A letter from a private physician dated February 2001 
indicates that the veteran was treated for depression for 
"many years."  The physician noted that the veteran's 
depression and anxiety have grown more serious in recent 
years.  The physician indicated that he felt the veteran had 
PTSD.  Current use of Zoloft was noted.  Private outpatient 
records from August 2001 note severe anxiety and depression.  
The veteran's prescription for Zoloft, 50 milligrams/ twice 
daily was continued.

Notes from a VA readjustment counselor, dated October 2001, 
indicate the veteran displayed symptoms of difficulty falling 
asleep, recurrent and intrusive thoughts of his trauma, 
anxiety, depression, difficulty communicating feelings, 
isolation, anger and rage.  This letter indicated the veteran 
suffered from depressive disorder that was likely secondary 
to PTSD.  He stated that the veteran's symptoms were rated at 
a moderate level of severity with a decrease in Global 
Assessment of Function (GAF) score was noted.  See Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994 (DSM-
IV).  No specific score was provided.  Further, the therapist 
noted that the veteran worked as a self-employed building 
contractor, that his income was often marginal as he was 
unable to work.  As a result his occupational life was 
becoming more at risk due to symptoms of PTSD and his health.  
The therapist indicated that his mood and depression had been 
chronically severe and appeared to be worsening, and that his 
social and family life was markedly impaired.  The therapist 
stated the veteran suffered "near continuous panic or 
depression affecting his ability to function independently, 
appropriately or effectively, and is easily irritated with 
periods of rage."  The therapist also noted the veteran 
exhibited "difficulty in adapting to stressful situations," 
with "an inability to establish and maintain effective 
relationships."

The veteran was accorded a VA medical examination for PTSD in 
November 2001.  Pertinent service and medical history were 
discussed.  The veteran reportedly had been married for 26 
years and had four children living in the home.  The veteran 
reported that he was taking Zoloft and attending a PTSD 
outreach group.  Self employment as a mason was reported, and 
the veteran noted that he also cut down trees and sold them 
for firewood.  The veteran indicated that enjoyed working 
alone, and had never been able to deal well with people.  He 
further indicated there are days where he does not enjoy 
working and would rather stop.  He stated that over the past 
few years his business had begun falling apart and he was 
concerned.  He stated he is short tempered with customers.  
With respect to social involvement he stated he has one close 
friend with whom he spends some time, and he also visits 
family on Thanksgiving.

The veteran reported to the examiner that he avoids people 
when possible.  He also discussed pervasive thoughts and 
flashbacks of Vietnam.  The veteran said that he does not sit 
and cry, but felt profoundly discouraged at times.  The 
veteran reported for his examination unshaven.  However, he 
was alert and oriented, with good mood and an affect which 
varied according to thought content.  He spoke clearly and 
appropriately.  Further, his speech was relevant, coherent, 
and at an appropriate rate and volume.  Concentration and 
memory were intact.  The veteran's emotional control was 
tenuous.  There was no evidence of delusional thinking, 
hallucinations, obsessions, or phobias.  The veteran was 
diagnosed with PTSD, chronic and delayed.  In summary, the 
examiner stated "[h]e experiences anxiety, distressful 
recollection of the war, dissociative flashback episodes, 
avoidance of places that arouse recollections of trauma, 
diminished interest in his work, feelings of estrangement 
from others, outbursts of anger, and sleep disturbance."  He 
was given a "fair" prognosis.

The November 2001 Social and Industrial Survey noted the 
veteran was self employed, did not like to socialize, and did 
not like large crowds.  He reported sleeping difficulties, 
difficulty concentrating and hypervigilance.  He further 
reported that he runs his business by himself and is his only 
employee.  The social worker completing the survey found the 
veteran's GAF score to be between 61 to 65, and noted the 
veteran as showing mild to moderate symptomatology.  

Various medical records from January 2000 to November 2001 
note PTSD with complaints of depression and anxiety. 

In July 2003, the veteran was accorded a second VA PTSD 
examination.  This examination served as the basis for the 
subsequent award of an increased rating. Similar complaints 
were noted on this examination, although he was noted to be 
unemployed, having quit working at the urging of his wife one 
month previously.  His appetite was noted to be markedly 
decreased, and he lost approximately 40 pounds in the last 
two years.  A GAF score of 45 was assigned.  

The RO awarded a 70 percent evaluation effective from the 
date of the July 2003 VA examination, and invited a claim for 
a total rating based on unemployability.  

The veteran was accorded a third VA examination in May 2004.  
The examiner noted the veteran has been unable to work due to 
his PTSD symptoms since mid 2003.  A GAF score of 25 was 
assigned.  

In a September 2005 decision, the RO assigned a 100 percent 
evaluation, effective July 9, 2003.


Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.
With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria. See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders, pursuant to 38 
C.F.R. § 4.130.  Under this criteria, a 50 percent rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, regulations state that when evaluating a mental 
disorder, the rating agency shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission.  38 C.F.R. § 4.126(a).  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign a evaluation 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).

In the instant case, the Board finds that the veteran is not 
entitled to a rating in excess of 50 percent for his service 
connected PTSD from February 22, 2001 through July 8, 2003.  
Specifically, the record reveals that the veteran continued 
to be employed through this period, was married, and although 
he avoided socializing, he maintained a friendship and family 
relationships.  In addition, there was no impairment in 
speech found on examination.  There is no evidence in the 
record indicating that the veteran had suicidal or homicidal 
ideation, nor was he shown to neglect his personal appearance 
and hygiene.  Simply appearing unshaven does not suggest 
neglect in personal hygiene.  Moreover, his memory was 
intact, and no obsessions were noted.  Although the veteran 
reported anger, there was no suggestion that the veteran had 
periods of violence associated with his irritability and 
anger.  

The Board does note that the October 2001 letter from the 
veteran's therapist essentially quoted some of the criteria 
listed for the 70 percent evaluation:  near continuous panic 
or depression affecting his ability to function 
independently, appropriately and effectively; difficulty in 
adapting to stressful circumstances; and an inability to 
establish and maintain effective relationships.  However, the 
therapist also noted that the veteran's symptoms were of 
moderate severity.  A VA examination conducted just two weeks 
later showed no panic, showed that the veteran had one close 
friend and a good family relationship, and noted that his 
mood was good.  A GAF score of 55, which indicates moderate 
symptoms, was assigned by the VA examiner.  The VA 
examination was conducted by a psychologist, whereas the 
therapist has only a Bachelors of Arts degree.  Moreover, the 
Social and Industrial Survey later that month noted the 
veteran's symptoms to be mild to moderate, and noted a GAF 
score of 61-65.  That survey was completed by a person with a 
Master of Social Work degree.  

The Board finds that therapist's statement providing a 
recitation of criteria listed under the 70 percent rating, 
but rendering an opinion of only moderate symptoms and not 
providing a full mental examination, to be of little 
probative value.  See Madden v. Gober, 123 F.3d 1477, 1481 
(Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).  Moreover, the Board finds the VA 
examination conducted just two weeks later by a psychologist, 
who has substantially more training in the mental health 
field, to be entitled to the greatest weight.  This 
examination included a full mental status examination, and 
provided a GAF score.  The Board also notes that symptoms to 
the extent mentioned by the therapist in October 2001 were 
not found on the Social and Industrial Survey, which was 
completed by a social worker, who also has greater training 
than the therapist.  

The Board is not trying to minimize the contributions the 
veteran's therapist provides, but simply finds the opinions 
provided by the psychologist and social worker to be due 
significantly more weight, especially given the therapist's 
rote recitation of criteria without objective support.

Similarly, the Board notes that the veteran's primary care 
physician's statement regarding severe depression to be 
entitled to less probative weight because these records do 
not provide a complete mental health examination, nor was 
review of the claims file shown.  Thus, for the reasons 
discussed above, the Board finds the November 2001 VA 
examination report to be entitled to the greatest probative 
weight.

Upon consideration of the evidence, the Board finds that the 
preponderance of the evidence does not establish that the 
veteran's PTSD symptomatology more nearly approximated the 
criteria for a rating in excess of 50 percent at any time 
during the period from February 22, 2001 through July 8, 
2003.  Thus, the claim for an increased rating is denied.

In addition, the Board notes that for this period there is no 
evidence of an exceptional or unusual disability picture with 
related factors, such as marked interference with employment 
or frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
Here, the record does not reflect that the veteran was 
hospitalized for his PTSD.  In addition, although some 
interference with work was described in the medical evidence 
dating prior to July 2003, the veteran was still employed 
during this period, and his symptomatology was primarily 
considered to be moderate, and never found to be marked.  
Consequently, while the veteran's PTSD may well have caused 
some impairment in his work activities, there is nothing in 
the record to distinguish his case from the cases of numerous 
other veteran's who are subject to the schedular rating 
criteria for the same disability.  Thus, based on the record, 
the Board finds that the 50 percent schedular rating assigned 
for the period in question adequately addressed, as far as 
can practicably be determined, the average impairment of 
earning capacity due to the veteran's service-connected PTSD.  
See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability evaluation itself is 
recognition that industrial capabilities are impaired).  
Therefore, in the absence of such factors, the criteria for 
submission for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1) have not been met.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to an increased rating in excess of 50 percent 
for the veteran's service connected PTSD from February 22, 
2001 through July 9, 2003 is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


